MEMORANDUM **
Aurelio Morales-Pereyra appeals the judgment of conviction and 57-month sentence imposed after his guilty plea to being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. Morales-Pereyra contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court improperly imposed a sentence in excess of the two-year maximum set forth in 8 U.S.C. § 1326(a) because the government neither pled in the indictment nor established through the guilty plea that Morales-Per*483eyra had been deported subsequent to a prior conviction for an aggravated felony. He also contends that Apprendi renders inapplicable Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). These arguments are foreclosed by United States v. PachecoZepeda, 234 F.3d 411 (9th Cir.2000), cert. denied, — U.S.-, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001). United States v. Castillo-Rivera, 244 F.3d 1020, 2001 WL 287046 (9th Cir. March 26, 2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.